DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/18/2022 has been entered. Claims 1 and 3-9 are pending in the application. 
Applicant's amendment to independent claims 1, 8 and 9 has overcome the 35 U.S.C. 101 rejections previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments with respect to amendments to independent claim(s) 1, 8 and 9 are moot based on the new grounds of rejection as necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 20210027113 A1) in view of Vora (US 20190331497 A1).

Regarding claim 1, Goldstein discloses [Note: what Goldstein fails to disclose is strike-through]
A computer-implemented (Paragraph 0026, “FIG. 1 illustrates, by way of example, a diagram of an embodiment of a system 100 for ML image processing. The system 100 as illustrated includes a first image 102 and a second image 104 used as inputs to ML techniques 106, 108”, where output 124 is supplied radar data), comprising the following steps: 
receiving, by a processor (Paragraph 0072, “The various operations of example methods described herein may be performed, at least partially, by one or more processors that are temporarily configured (e.g., by software) or permanently configured to perform the relevant operations.”), (Paragraph 0027, “The first image 102 can include a visible spectrum image, infrared (IR) image, light detection and ranging (LIDAR), or the like. An example of a visible spectrum image is an electro-optical (EO) image or a frame of a video.”, where visible images are a type of electro-optical image);
generating, by the processor (Paragraph 0072, “The various operations of example methods described herein may be performed, at least partially, by one or more processors that are temporarily configured (e.g., by software) or permanently configured to perform the relevant operations.”), expected radar data by applying the received (Fig. 1; generating Estimated RCS 114 (i.e. expected radar data), by applying ML 112 to the “first image” 102 which is the “visible image”), executed by the processor (where all functionality depicted in Fig. 1 is performed via a processor (see paragraph 0072)); 
sensing, by a radar of the vehicle, an environment of the vehicle, thereby generating real radar data (Paragraph 0028, “The second image 104 can include a synthetic aperture radar (SAR) image or a synthetic aperture sonar (SAS) image. SAR uses motion of a radar antenna over a geographical region to provide spatial resolution. A SAR image device is typically situated on an aerial vehicle, such as an aircraft (e.g., an airplane, unmanned aerial vehicle, or the like) or spacecraft (e.g., a satellite, space station, or the like).”);
comparing, by the processor, the real radar data (Paragraph 0028, “The second image 104 can include a synthetic aperture radar (SAR) image or a synthetic aperture sonar (SAS) image.”) to the expected radar data (Fig. 1 depicts the comparing of “real radar data” which is second image 104 to the expected RCS 114 to generate estimate second image 124);
based on the comparison, registering, by the processor, the real radar data to the expected radar data by rotating and shifting the real radar data to obtain a best fit of the real radar data to the expected radar data (Paragraph 0040, “The ML technique 108 receives the first image 102 and the second image 104. The ML technique 108 determines relative transform parameters between the first image 102 and the second image 104. The transform parameters 118 can include a rotation, translation or scaling (e.g., of intensity, brightness, contrast, or the like), or the like. The transform parameters 118 can be learned such that a pixel in the image 102 corresponds to a pixel in the image 104 after a transform in accord with the transform parameters is applied thereto. The ML technique 108 can include a deep convolutional network that maps image pairs to a vector of much smaller dimension (for example 6, which corresponds to rotational and translation imaging sensor pose difference in three dimensions). Examples include convolutional residual networks or densely-connected convolutional networks.”);



Vora discloses,  
A computer-implemented vehicle-operation method (Fig. 6, the localization technique described in 600 is for navigating a vehicle to a destination), comprising the following steps: 
receiving, by a processor (Paragraph 0032, The computer 210 includes a processor and a memory. The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 210 for performing various operations, including as disclosed herein.), satellite-generated visible images (Paragraph 0026, “A vehicle computer may generate, from LIDAR data, a first intensity map of an area around a vehicle and may estimate a vehicle location based on comparing the first intensity map to a grayscale satellite image.”);
sensing, by a (Paragraph 0038, The vehicle 180 may include one or more LIDAR sensor(s) 230, providing data encompassing at least some of an exterior of the vehicle 180. The LIDAR sensor 230 may include a processor that is programmed to transmit LIDAR data via the vehicle 180 network. The LIDAR data may be received by the vehicle 180 computer 210 from LIDAR sensors 230 in a conventional manner, e.g., via a vehicle 180 network whereby the LIDAR data can be stored in a memory of the computer 210. The LIDAR data may include coordinates, e.g., according to a 3-dimensional cartesian coordinate system. LIDAR data may further include other data pertaining to other objects such as size, relative speed to the host vehicle 180, etc. In one example shown in FIG. 2, a LIDAR sensor 230 may sweep an area 100 in the LIDAR sensor 230 field of view, e.g., an area 100 around the vehicle 180, by transmitting laser beams, and receive reflections of the transmitted LIDAR beams.);
comparing, by the processor (Paragraph 0032, The computer 210 includes a processor and a memory. The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 210 for performing various operations, including as disclosed herein.), the real (Paragraph 0043, “The computer 210 can be programmed to generate, from the LIDAR data, a first intensity map 300 of an area around a vehicle, e.g., the zone 110), and may estimate a vehicle location based on comparing the first intensity map 300 to a grayscale satellite image,”) to the expected (Paragraph 0043, “The computer 210 can be programmed to generate, from the LIDAR data, a first intensity map 300 of an area around a vehicle, e.g., the zone 110), and may estimate a vehicle location based on comparing the first intensity map 300 to a grayscale satellite image, e.g., of an area 100 that at least encompasses the zone 110. The computer 210 may be programmed to generate a second intensity map 400, as shown in FIG. 4, based on the grayscale image, as shown in FIG. 1, and to estimate the vehicle 180 location based at least in part on the second intensity map 400.”);
based on the comparison (Fig. 6, step 640, estimate location based on best match), registering, by the processor (Paragraph 0032, The computer 210 includes a processor and a memory. The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 210 for performing various operations, including as disclosed herein.), the real (i.e. first intensity map 300 and second intensity map 400) by rotating and shifting the real (Paragraph 0044, “Thus, the first intensity map 300 may be moved by incremental longitudinal, lateral, and/or rotational steps to identify the best match section of the second intensity map 400.”);
based on the registration, determining, by the processor, a pose of the vehicle relative to imagery of the satellite-generated visible images (Fig. 6, steps 640 and 650; FIGS. 5A-5C show comparisons of the first intensity map rotated in the different directions relative to the second intensity map.”, where pose is determined based on the rotations of the first map in the different direction relative to the second map), and 
based on the determined pose, controlling, by the processor, an automated drive of the vehicle (Fig. 6, step 660 is based on the previous steps of determining the pose of the vehicle; Paragraph 0064, “Next, in a block 670, the computer 210 navigates the vehicle 180 by actuating the vehicle 180 propulsion, steering, and/or braking actuators 220. The computer 210 may be programmed to plan a vehicle 180 route based on the received destination data and the determined vehicle 180 location, e.g., output of the block 660. The computer 210 may be programmed to identify the route using known vehicle 180 navigation techniques.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to combine the features of Vora with Goldstein to incorporate the features of: 
sensing, by a radar of the vehicle, an environment of the vehicle, thereby generating real radar data;
comparing, by the processor, the real radar data to the expected radar data;
based on the comparison, registering, by the processor, the real radar data to the expected radar data by rotating and shifting the real radar data to obtain a best fit of the real radar data to the expected radar data;
based on the registration, determining, by the processor, a pose of the vehicle relative to imagery of the satellite-generated visible images, and 
based on the determined pose, controlling, by the processor, an automated drive of the vehicle.
Both Goldstein and Vora are considered analogous arts as they disclose the use of an aerial image to determine sensor data (i.e. radar/lidar data) based on the comparison of the aerial image to the sensor data. It is important to note that the use of radar and lidar data in such a configuration is considered synonymous as the obtaining of reflected signal data is known in the art as to be applied to radar and/or lidar technology. Goldstein discloses in paragraph 0015, “Embodiments can be applied to coincident SAR or SAS and other imagery (e.g., visible band, infrared (IR), light detection and ranging (LIDAR), or the like). Embodiments can estimate three-dimensional (3D) content of the scene. Embodiments can thus estimate a SAR or SAS image based on a visible band image and a perspective for the SAR or SAS image capture point or a visible band image based on a non-visible band image.” Therefore, the use of radar and lidar data can be used synonymously as it is known in the art that both radar and lidar data are based on the intensity of reflected signals and both radar and lidar data can be applied to similar data manipulation and analysis procedures. Goldstein discloses the use of “real radar data” (i.e. sensor derived radar data) as input into a machine learning algorithm with another input being an aerial image of the same area to generate “estimated radar data”. Furthermore Goldstein discloses the feature of rotating and translating (shifting) and scaling of the images to determine relative transformation parameters. Therefore, it known in the art to use aerial imagery (such as satellite imagery) in combination with radar data obtained from a sensor in the same environment to generate “estimated radar data”. Vora is also very similar to the instant application discloses a vehicle operation method which utilizes a localization technique where it uses two kinds of intensity maps (i.e. real radar/lidar data and expected radar/lidar data (which is derived from a satellite image)) to rotate and shift the sensor derived intensity maps (i.e. real radar/lidar data) to create a best fit overlap with the satellite-derived intensity maps (i.e. expected radar/lidar data). This best fit allows for the localization of the vehicle in relation to the satellite imagery environment. Vora further discloses that the navigation of the vehicle can be performed based on the determined pose of the vehicle obtained by the shifting and rotating of the data. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to combine the features of Goldstein and Vora into one invention which uses real radar data and an aerial image to generate estimated radar data via a machine learning algorithm, where the real radar data (sensor-derived data) is then shifted and rotated to align with an estimated radar map (satellite-image derived data) to provide the localization of a vehicle. Such a system would allow the use of readily available satellite imagery to help in the navigation of an autonomous vehicle and thus lead to a more efficient system. 

Regarding claim 3 (as applied to claim 1 where Goldstein as modified by Vora discloses the claimed invention), Goldstein further discloses 
The method as recited in claim 1, wherein the generating of the expected radar data (Paragraph 0046, “Using the system 100, estimated RCS 222A, 222B, 222C, 222D can be determined based on the input image 220A, 220B, 220C, 220D, respectively. The estimated RCS 222A-222D can be projected to a space that is different from the space of the input image 220A-220D, such as a space of a true second image 226A, 226B, 226C, 226D.”) includes a semantic segmentation of the satellite-generated visible images (Paragraph 0031, “The NNs can include a fully or partially convolutional NN, a deep convolutional network with a dilated convolution… A dilated convolution integrates a more global context into, for example, object detection or segmentation.”, where the Neural Networks here are used for the Machine Learning in Fig. 1 and the input is the “satellite-generated visible image”).

Regarding claim 4 (as applied to claim 1 where Goldstein as modified by Vora discloses the claimed invention), Goldstein further discloses 
The method as recited in claim 1, wherein the generation of the expected radar data (Paragraph 0046, “Using the system 100, estimated RCS 222A, 222B, 222C, 222D can be determined based on the input image 220A, 220B, 220C, 220D, respectively. The estimated RCS 222A-222D can be projected to a space that is different from the space of the input image 220A-220D, such as a space of a true second image 226A, 226B, 226C, 226D.”) includes generating point clouds and/or Gaussian distributions (Fig. 2 depicts the estimated RCS 222A-222D as point clouds).

Regarding claim 5 (as applied to claim 4 where Goldstein as modified by Vora discloses the claimed invention),  Goldstein further discloses 
The method as recited in claim 4, wherein the generated expected radar data is in a form of a radar map (Fig. 2 depicts the production of radar maps, 222A, 222B, 222C, 222D)  generated using the point clouds and/or the Gaussian distributions (Paragraph 0016-0021 depicts the process of using point clouds to approximate “the estimated RCS”; Paragraph 0016-0021, “A deep network can be trained to estimate approximate RCS and depth (e.g., per pixel). The RCS and depth can be used to reconstruct the visible image. Given a scene center point (SCP) and the first and last position of a radar during the SAR collection (call these points X1 and X2), the slant plane can be derived according to…”).  

Regarding claim 6 (as applied to claim 1 where Goldstein as modified by Vora discloses the claimed invention),  Goldstein further discloses 
The method as recited in claim 1, further comprising the following step: training the machine learning algorithm by monitored learning (Paragraph 0056, “The discriminator network can be initially trained in a supervised manner. This supervised training can include providing a number of fake images and a number of real images, respectively labelled.).

Regarding claim 7 (as applied to claim 6 where Goldstein as modified by Vora discloses the claimed invention),  Goldstein further discloses 
The method as recited in claim 6, wherein the training of the machine learning algorithm (FIG. 1, Machine learning 108)  by monitored learning (Paragraph 0056, “The discriminator network can be initially trained in a supervised manner. This supervised training can include providing a number of fake images and a number of real images, respectively labelled.) takes place based on training data (Fig. 1, training data is the first image 102), the training data including satellite images (Fig. 1 first image 102, where the first image is an electro-optical image)  as input data and real radar data as output data (Fig. 1 depicts the input data, first image 102 to be used to train a machine learning algorithm using the second image , 104, which is a SAR image. The output of the process 100 is an “estimate second image” 124 which is a SAR image (i.e. real radar data)).

Regarding claim 8, the same cited section and rationale as corresponding method claim 1 is applied. 

Regarding claim 9, the same cited section and rationale as corresponding method claim 1 is applied. Goldstein further discloses, 
A non-transitory, non-volatile, computer-readable memory medium (Paragraph 0082, “The example computer system 600 includes a processor 602 (e.g., processing circuitry, such as can include a central processing unit (CPU), a graphics processing unit (GPU), field programmable gate array (FPGA), other circuitry, such as one or more transistors, resistors, capacitors, inductors, diodes, regulators, switches, multiplexers, power devices, logic gates (e.g., AND, OR, XOR, negate, etc.), buffers, memory devices, or the like, or a combination thereof), a main memory 604 and a static memory 606, which communicate with each other via a bus 608.”) on which is stored a computer program for supplying radar data (Paragraph 0072, “The various operations of example methods described herein may be performed, at least partially, by one or more processors that are temporarily configured (e.g., by software) or permanently configured to perform the relevant operations. Whether temporarily or permanently configured, such processors may constitute processor-implemented modules that operate to perform one or more operations or functions. The modules referred to herein may, in some example embodiments, comprise processor-implemented modules.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/             Examiner, Art Unit 3648                                                                                                                                                                                           
/PETER M BYTHROW/             Primary Examiner, Art Unit 3648